Citation Nr: 0737385	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  03-05 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability rating for service-
connected peripheral neuropathy, currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel

INTRODUCTION

The veteran served on active duty in the United States Air 
Force from May 1962 to June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (the RO) which continued the veteran's 
service-connected peripheral neuropathy at 10 percent 
disabling.  The veteran filed a notice of disagreement in 
regards to the August 2002 rating decision.  He requested 
review by a decision review officer (DRO).  The DRO heard 
personal testimony from the veteran, conducted a de novo 
review of the claim and confirmed the RO's findings in a 
December 2002 statement of the case (SOC).  The appeal was 
perfected with the submission of the veteran's substantive 
appeal (VA Form 9) in February 2003.

The veteran presented personal testimony before the 
undersigned Chief Veterans Law Judge at a Travel Board 
hearing which was conducted at the Atlanta RO in October 
2003.  The transcript of the hearing is associated with the 
veteran's claims folder.

This case was remanded by the Board in February 2004 and 
December 2005 for additional evidentiary and procedural 
development.  This was accomplished, and in August 2007 the 
VA Appeals Management Resource Center (AMC) issued a 
supplemental statement of the case which continued to deny 
the veteran's claim for a disability rating in excess of 10 
percent for service-connected peripheral neuropathy.  The 
veteran's claims folder has been returned to the Board for 
further appellate proceedings.




FINDING OF FACT

The medical evidence of record shows that the veteran's 
peripheral neuropathy is currently manifested by sensory 
impairment to light touch and sharp objects across all nerve 
root levels of the upper and lower extremities, the abdomen 
and the chest.


CONCLUSION OF LAW

The criteria for the assignment of a 20 percent disability 
rating for the service-connected peripheral neuropathy have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 8513 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks an increased disability rating for his 
service-connected peripheral neuropathy.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.
Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his increased rating claim in a 
letter from the RO dated May 19, 2006, which will be further 
detailed in the Dingess discussion below.
Crucially, the veteran was informed of VA's duty to assist 
him in the development of him claim and advised of the 
provisions relating to the VCAA in the above-referenced May 
2006 letter, along with additional letters from the AMC dated 
April 19, 2004 and January 17, 2006.  [The Board acknowledges 
the veteran was also sent a letter from the RO dated 
September 7, 2001; however, such did not provide adequate 
VCAA notice and accordingly will not be further discussed].

Specifically, the veteran was advised in the April 2004, 
January 2006 and May 2006 letters that VA is responsible for 
obtaining relevant records from any Federal agency, including 
records kept by VA treatment centers and the SSA.  The April 
2004 letter indicated that outpatient treatment records from 
the VA facilities in Lake City, Florida and Valdosta, Georgia 
had been associated with the claims folder.  With respect to 
private treatment records, all three letters informed the 
veteran that VA would make reasonable efforts to obtain 
relevant records not held by any Federal agency.  Included 
with the April 2004 and January 2006 letters were copies of 
VA Form 21- 4142, Authorization and Consent to Release 
Information, and the letters asked that the veteran complete 
this release so that VA could obtain these records on his 
behalf.  The January 2006 VCAA letter specifically requested 
that the veteran complete a release for F.V., M.D., per the 
Board's December 2005 remand instructions.  Additionally, the 
May 2006 letter indicated that records from Affinity Health 
Group had been requested on the veteran's behalf.

The January 2006 VCAA letter further emphasized: "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA cannot otherwise get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency" [Emphasis as in original].  
The veteran was also advised in the April 2004 letter that a 
VA medical examination was being scheduled to make a decision 
on his claim [such was accomplished in May 2004]. 

The May 2006 VCAA letter specifically requested of the 
veteran: "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  This request complies 
with the requirements of 38 C.F.R. § 3.159 (b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.   

Finally, there is a significant Court decision concerning the 
VCAA.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

The veteran was provided specific notice of the Dingess 
decision in the above-referenced May 2006 letter, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the May 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.  

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  Crucially, the veteran 
was provided with additional VCAA notice through the April 
2004, January 2006 and May 2006 letters and his claim was 
readjudicated in the August 2007 SSOC, after he was provided 
with the opportunity to submit evidence and argument in 
support of his claim and to respond to the VA notice.  Thus, 
any VCAA notice deficiency has been rectified, and there is 
no prejudice to the veteran in proceeding to consider his 
claim on the merits.  The veteran has pointed to no prejudice 
resulting from the timing of the VCAA notice.  Moreover, any 
potential error on the part of VA in complying with the 
provisions of the VCAA has essentially been rendered moot by 
the Board's grant of the benefit sought on appeal.  
Cf. 38 C.F.R. § 20.1102 (2007). 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA. 

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained reports of VA and private 
medical treatment of the veteran.  The veteran was also 
afforded VA neurological examinations in December 2000, July 
2002 and May 2004.  The reports of these examinations reflect 
that the examiners reviewed the veteran's past medical 
history, recorded his current complaints, conducted 
appropriate neurological examinations and rendered 
appropriate diagnoses and opinions.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
noted in the Introduction, he testified before the 
undersigned Chief Veterans Law Judge at the Atlanta RO in 
October 2003.

Accordingly, the Board will proceed to a decision. 

Pertinent law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

Diagnostic Code 8513 provides a 20 percent disability rating 
for mild incomplete paralysis of all radicular groups 
involving either upper extremity.  A 30 percent rating is 
provided for moderate incomplete paralysis involving the non-
dominant upper extremity and a 40 percent rating for moderate 
incomplete paralysis involving the dominant upper extremity.  
A 60 percent rating (non-dominant) and a 70 percent rating 
(dominant) requires severe incomplete paralysis.  An 80 
percent rating (non-dominant) and a 90 percent rating 
(dominant) requires complete paralysis. 
38 C.F.R. § 4.124a, Diagnostic Code 8513 (2007).

Words such as "moderate" and "severe" are not defined in 
the VA Schedule for Rating Disabilities. Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2007).  Although the word 
"moderate" is not defined in VA regulations, "moderate" is 
generally defined as "of average or medium quality, amount, 
scope, range, etc."  See Webster's New World Dictionary, 
Third College Edition (1988), 871.

The term "incomplete paralysis," with peripheral nerve 
injuries, indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to the partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8510-8730 (2007).

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  
In this case, the Board has considered whether another rating 
code is more appropriate than the one used by the RO, former 
Diagnostic Codes 8513 and 8520.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).

The Board notes that the veteran previously evidenced 
symptoms of a left foot drop in October 2004, which brings 
Diagnostic Code 8520 into consideration; however, these 
symptoms resolved by November 2004 and were "likely due to 
flare-up of L5-S1 radiculopathy on left as shown by EMG."  
See the November 5, 2004 treatment record from B.L.  
Accordingly, the veteran does not evidence left foot drop and 
employment of Diagnostic Code 8520 is not appropriate in the 
instant case.

Instead, review of the relevant evidence of record 
demonstrates that the veteran's neurological impairment is 
unique, as it is not limited to one particular nerve group.  
The May 2004 VA examiner specifically attested to the 
uncommonness of the veteran's symptoms: 

His peripheral neuropathy is very odd in the way it 
has progressed. Neurology notes from Dr. G. in 
Jacksonville were reviewed.  Based on my history, 
physical, and review of outside records in my 
medical opinion it is as least as likely as not that 
this represents a combined central peripheral nerve 
disorder contributing.

Therefore, after a review of the diagnostic codes pertaining 
to neurological disorders, the Board finds Diagnostic Code 
8513, which covers all radicular groups in the upper 
extremities best represents the veteran's current 
symptomatology.  Indeed, Diagnostic Code 8513 is the only 
code which accounts for neurological symptoms occurring in 
more than one part of the body simultaneously.  Neither the 
veteran or his representative has suggested that another 
diagnostic code be used or would otherwise be more 
appropriate.  Finally, employment of Diagnostic Code 8513 in 
the instant case allows for an increased disability rating.

Therefore, the Board will rate the veteran's service-
connected peripheral neuropathy under Diagnostic Code 8513.  
Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2007); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2007); Fanning v. Brown, 4 Vet. App. 225 
(1993).

In the instant case, the Board has considered rating the 
veteran's peripheral neuropathy of the upper extremities 
separately from his peripheral neuropathy of the lower 
extremities; however, all three VA examiners have indicated 
that the veteran's upper and lower extremity neuropathy is 
consistent with a single disease entity.  Specifically, the 
December 2000 VA examiner noted that the veteran's symptoms 
"appeared to affect the whole body," the July 2002 VA 
examiner stated his symptomatology "involves all sensory 
branches  . . . throughout the body," and the May 2004 VA 
examiner indicated the veteran's disability "represents a 
combined central peripheral nerve disorder."  

Accordingly, the Board finds that to separately rate the 
veteran's upper and lower peripheral neuropathy would 
constitute prohibited pyramiding.  

Schedular rating

The veteran is not completely paralyzed.  Instead, the 
objective medical evidence of record indicates that the 
veteran's neurological symptomatology is completely sensory 
in nature.  Specifically, ,the May 2004 VA examiner stated 
that the veteran's disability "represents sensory impairment 
with no evidence of weakness or paralysis," and the July 
2002 VA examiner noted that the service-connected disability 
"involves all sensory branches," but did not affect motor 
strength or reflexes.  

The Board acknowledges the September 25, 2001 statement of 
N.W.C., Certified Neuromuscular Therapist, that noted the 
veteran evidenced "muscle weakness, atrophy, sensory 
deffifictis [sic], and vaso motor changes in in [sic] the 
lover [sic] limbs."  However, she submitted no treatment 
records in support of her statement, and the remaining 
evidence of record as noted above does not indicate anything 
other than sensory problems.  This conclusory opinion of 
N.W.C. thus carries little weight of probative value.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [In 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits].  

Accordingly, as the competent medical evidence demonstrates 
veteran's symptoms are wholly sensory, his disability can 
only be rated at the mild or, at most, the moderate degree 
under Diagnostic Code 8513.  38 C.F.R. § 4.124a, Diagnostic 
Codes 8510-8730 (2007).

The sensory impairment associated with the veteran's service-
connected peripheral neuropathy is most accurately described 
as "mild" in nature.  The December 2000 VA examination 
revealed decreased light touch in the right face, left lower 
extremity, right upper extremity, right foot parathesia and 
decreased sensation in the right face, upper chest, bilateral 
hands and right foot.  Sensory examination during the 
veteran's July 2002 VA examination revealed intact 
proprioception at the distal toes and the distal proximal 
interphalangeal (PIP) joint of the fingers.  The May 2004 VA 
examiner noted decreased pinprick sensation over his upper 
and lower extremities, his abdomen and his chest, but did not 
indicate the degree of such impairment.  An October 2004 
private treatment record from B.L., M.D., indicated sensory 
perception was diminished to light tough in the left upper 
extremity and the left lower extremity and impaired to 
vibration and pinprick in the left foot.  However, 
proprioception was intact in the distal lower extremities 
bilaterally.  When the veteran presented to Dr. B.L. again in 
May 2005 and July 2005, sensory examination demonstrated 
"mildly" decreased sensation in the left arm and leg as 
compared to the right.  The above-cited evidence is 
demonstrative of mild symptomatology.

Additionally, the Board finds it particularly significant 
that the veteran made only a handful of visits for his 
neurological problems in the voluminous treatment records in 
the claims file.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) [the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact, i.e., the lack of evidence is itself 
evidence].  

The relevant evidence of record thus demonstrates that the 
veteran's peripheral neuropathy is no more than "mild" in 
nature.  Accordingly, for reasons stated above, the Board 
finds that the veteran is entitled to a 20 percent disability 
rating, but no higher, under Diagnostic Code 8513. 

Extraschedular rating consideration

The RO has not at any time adjudicated the matter of the 
veteran's entitlement to an extraschedular rating, and the 
veteran has never raised the matter himself.  Moreover, the 
veteran and his representative have not identified any 
factors which may be considered to be exceptional or unusual.  

Accordingly, the matter of the veteran's potential 
entitlement to an extraschedular rating will not be 
considered by the Board.  See Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) [the Board cannot make a determination as to an 
extraschedular evaluation in the first instance]; see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a 20 percent disability rating is 
warranted for the veteran's service-connected peripheral 
neuropathy.  To that extent, the appeal is allowed.



	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an increased disability rating, 20 percent, 
for peripheral neuropathy is granted.



____________________________________________
ROBERT E. SULLIVAN
Chief Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


